COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-178-CV

JO ANNA KANUI, INDIVIDUALLY,                                       APPELLANT
AND AS NEXT FRIEND OF
KYLEIGH ROBERTS

                                        V.

TEXAS DEPARTMENT OF FAMILY                                          APPELLEES
AND PROTECTIVE SERVICES BY
AND THROUGH CAREY COCKERELL,
IN HIS OFFICIAL CAPACITY; STACI
M . LOVE, CHRISTIN H. IVEY, REGENA
ROBINSON, ALFRED FREEMAN, REGINA
HARRIS, AND VERONICA TERRELL
IN THEIR INDIVIDUAL AND OFFICIAL
CAPACITIES

                                    ----------

           FROM THE 48TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered appellant’s “Motion For Voluntary Dismissal.” It is

the court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).




      1
          … See Tex. R. App. P. 47.4.
     Costs of the appeal shall be paid by appellant, for which let execution

issue. See Tex. R. App. P. 43.4.

                                              PER CURIAM

PANEL: MEIER, J.; CAYCE, C.J.; and LIVINGSTON, J.

DELIVERED: July 9, 2009




                                    2